Case 7:19-cv-06770-CS Document 36-2 Filed 12/05/19 Page 1 of 3




          EXHIBIT B
         Case 7:19-cv-06770-CS Document 36-2 Filed 12/05/19 Page 2 of 3




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


  GREENS AT CHESTER LLC,

                        Plaintiff,

  PEOPLE OF THE STATE OF NEW
  YORK by LETITIA JAMES,
  ATTORNEY GENERAL OF THE
  STATE OF NEW YORK,

                       Plaintiff-Intervenor,

             v.                                        CIVIL ACTION NO. 19-cv-6770
                                                       [PROPOSED] ORDER
  TOWN OF CHESTER, JAMES. M.
  FARR, individually and as Building
  Inspector of the Town of Chester,
  ROBERT VALENTINE, individually and
  as Supervisor of the Town of
  Chester, CYNTHIA SMITH, RYAN C.
  WENSLEY, ORLANDO PEREZ, and
  VINCENT FINIZIA, collectively, as
  Members of the Town Board of
  The Town of Chester, ALEXANDER J.
  JAMIESON, as former Supervisor of the
  Town of Chester, STEVEN M.
  NEUHAUS, individually and as
  County Executive of the County of
  Orange, and THE COUNTY OF
  ORANGE,

                        Defendants.




       This matter came before the Court upon the New York State Attorney General’s Motion to

Intervene with a Proposed Complaint for Declaratory and Injunctive Relief. Upon consideration of

all matters presented to the Court, IT IS HEREBY ORDERED that:
          Case 7:19-cv-06770-CS Document 36-2 Filed 12/05/19 Page 3 of 3



The New York State Attorney General’s Motion to Intervene is GRANTED, and the NYAG shall

file and serve its Complaint in Intervention as expeditiously as possible. Defendants shall respond to

the pleadings on or before or within 21 days after being served with the Complaint in Intervention,

whichever is later.

   IT IS SO ORDERED.



Dated this ___ day of ________________, 2019




                                               ____________________________________
                                               The Honorable Cathy Seibel
                                               United States District Judge
